AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


DISH Network L.L.C., et al.,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
          v.                                           Case Number: 2:19-cv-00005-GMN-NJK
 Alonzo Trujillo,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiffs and against Defendant Alonzo Trujillo as follows:
         a. $10,000 in statutory damages for violating 18 U.S.C. §§ 2511(1)(a) and 2520(a); and
         b. Immediate permanent injunctive relief enjoining Defendant from: (1) circumventing or assisting others
         to circumvent Plaintiffs’ security system, or otherwise intercepting or assisting others to intercept DISH’s
         satellite signal and (2) testing, analyzing, reverse engineering, manipulating, or otherwise extracting
         codes, data, or information from Plaintiffs’ satellite receivers, smart cards, satellite stream, or any other
         part or component of Plaintiffs’ security system.




         10/17/2019
           10/24/2019
             21/2019
         ____________________                                   DEBRA K. KEMPI
         Date                                                  Clerk



                                                                /s/ M. Reyes
                                                               Deputy Clerk
